DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 7, 2022:
Claims 1, 3-11, and 13-20 are pending with claims 6-7 withdrawn as being drawn to an unelected invention.
The previous prior art rejection of record is maintained.  Thus, the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0260220 (Ahn et al.) in view of US 2010/0159289 (Kim et al.). 
	As to claim 1, Ahn et al. teach a cap assembly for an electrochemical cell [300] (fig. 3), the electrochemical cell having a cell first end, a cell second end that is opposed to the cell first end, and a cell outer surface, the cap assembly comprising: a first cap configured to receive the cell first end (external insulating member [390]), the first cap comprising a first body, the first body including a first inner surface that has a shape and dimensions that correspond to the shape and dimensions of the cell outer surface; and a first lip that protrudes inward from the first inner surface, the first lip disposed at a first end of the first body, a terminal end (first terminal [30] protrudes through; see fig. 3) of the first 
and a second lip that protrudes inward from the second inner surface, the second lip disposed at a first end of the second body, wherein aside from the first lip, the first inner surface has a uniform diameter, aside from the second lip, the second inner surface has a uniform diameter, and each of the first cap and the second cap are shaped and dimensioned such that when the cap assembly is assembled with the electrochemical cell, the cell first end is received in the first2Application Serial No.: 16/222,499Attorney Docket No.: R381389 (1576-2392H) body, the cell second end is received in the second body, and the first cap is spaced apart from the second cap (fig. 6).  
	Although Ahn et al. does not specifically exemplify a cylindrical battery – such that the first and second bodies are tubular (as claimed) – Ahn et al. at the very least renders this limitation obvious.  Specifically, that although a prism shaped battery is shown that the invention is applicable to a cylindrical battery (para 0051; para 0124 links the teaching of fig. 6 to fig. 1).  Thus, Ahn et al. would at the very least render obvious having tubular bodies as applied to a cylindrical battery.
	Ahn et al. do not teach a terminal end of the second lip defines a second opening in the first end of the second body.
	It is first noted that Ahn shows holes in the first body in order to allow for terminals to protrude (fig. 6).  However, the prismatic embodiment of Ahn et al. shows both terminals on one side.  Ahn et al. teaches that the invention is applicable to a cylindrical battery (para 0051).  

Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute Ahn et al.’s cylindrical battery (taught but not depicted, thus unclear where the terminals are) with Kim et al.’s, as the substitution would yield the predictable result of providing a cylindrical battery.  (Note: Upon this combination, given that Ahn et al. provides openings to access the terminals, the combination would yield a terminal end of the second lip that defines a second opening in the first end of the second body, in order to allow access to the terminal, as generally taught in Ahn et al.)
	As to claim 19, Ahn et al. teach a distance between the cell first end and the cell second end corresponds to a cell length of the electrochemical cell (as seen in fig. 6’s [300]; note: cylindrical cell rendered obvious), the first cap [390] has a first dimension corresponding to an overall dimension of the first cap in a direction parallel to the cell length,6Application Serial No.: 16 222499Attorney Docket No.: R381389 (1576-23921 1) the second cap [394] has a second dimension corresponding to an overall dimension of the second cap in a direction parallel to the cell length, and a sum of the first dimension and the second dimension is less than the cell length (fig. 6).  
Claims 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Kim et al., as applied to claim 1 above, and further in view of US 2013/0316202 (Bang et al.).
	As to claim 3, Ahn et al. in view of Kim et al. do not specifically teach that the first opening has a dimension that is at least 50 percent of a corresponding dimension of the first inner surface, and the second opening has a dimension that is at least 50 percent of a corresponding dimension of the second inner surface.  
	However, Bang et al. teach of having a first cap (first main body [210]) with a first body and a second cap (second main body [310]) with a second body, wherein each has a respective opening [230, 330] (figs. 1, 3-5).  An outer circumfential part of each of the openings (applied to the first opening and second opening) is 0.1-1 mm (para 0021).  This is a numerical value surrounding the first and second openings rather than a ratio of opening to inner surface but relay the same information given an opening diameter (which corresponds to the terminal).  Bang et al. specifically teach that the thickness of the circumfential part is a result effective variable – if it is too small, insulation would not properly function; if it is too large, coupling between electrode terminals and connection members is not easily achieved (para 0021).  Again, the circumferential thickness as related to an opening length results in the ratio (variable claimed), and thus the teaching is applicable thereto.  Accordingly, circumfential thickness (and ratio as associated with the thickness and opening) is/are result effective variable(s), as if the thickness is too small (same relationship as if the ratio is too low) the insulation would not properly function, and if the thickness it too large (same relationship as if the ratio is too high) coupling between the electrode terminals and connection members is not easily achieved.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
	As to claim 8, the combination of Ahn et al. and Kim et al. would render obvious that the first body has a circular cross-sectional shape, and the second body has a circular cross-sectional shape (as the application of Ahn et al.’s caps of fig. 6 are rendered obvious to be applied to a cylindrical structure, as seen in fig. 4 of Kim et al.)
	The combination does not teach that the first and second openings have a circular cross-sectional shape (as Ahn et al.’s terminals shown are to the prismatic cell embodiment with prismatic terminals).
	However, Bang et al. shows the use of caps on cylindrical cells.  Circular openings ([230, 330] (figs. 3, 5)) are associated with cylindrical cells.  The substitution of a circular opening (in conjunction with a cylindrical cell having circular terminals) (for a different shape) would yield the predictable result of providing access to the terminal.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 9, the combination of Ahn et al. and Kim et al. do not teach the first opening is centered on the first end of the first body, and the second opening is centered on the first end of the second body.  (Note: The combination of Ahn et al. renders obvious the caps of Ahn et al. [390, 394], in fig. 6 applied to a cylindrical cell.)
	However Bang et al.’s openings [230, 330] are centered on the first end of the first and second bodies (figs. 3, 5; para 0021 (indicated by circumferential thickness)).  Combining a centered opening on the first end of the first and second bodies (as taught by Bang et al., and as applied to the combination of Ahn et al. and Kim et al.) would yield the predictable result of providing access to the terminal.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine providing a centered opening on the first end of the first and second bodies, as the combination would yield the predictable result of providing access to the terminal.  	“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claims 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Kim et al, as applied to claim 1 above, further in view of US 2010/0129709 (Matsubara). 
	As to claim 4, Ahn et al. do not teach that an outer surface of the first body includes first surface features (that enhance fixation of an adhesive to the outer surface of the first body), and an outer surface of the second body includes second surface features (that enhance fixation of an adhesive to the outer surface of the second body).  
	However, Matsubara teaches a cover that has ribs [67] around the circumference (fig. 7).  The motivation for providing ribs around a cover is to strengthen the cover and prevent deformation of the cover (fig. 8; para 0061).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide ribs around a cover (taught by Matsubara and applied to both the first band second body of Ahn et al. in view of Kim et al.) is to strengthen the cover and prevent deformation of the cover.  
Note 1: It is interpreted that since the structure is the same (surface features exist), the surface features would enhance fixation of an adhesive to the outer surface (note: no adhesive present in the battery module is claimed, only that surface features exist so that fixation of an adhesive would be enhanced).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).
Note 2: Although Matsubara’s cover is to a cell terminal, and Ahn et al.’s is towards a cell, they are seen to analogous, as they are both concerned with reliable sealing (para 0061 of Matsubara indicates that strength is desired; para 0036 of Ahn et al. indicates sealing is a concern.  
	As to claim 5, the combination renders the limitation obvious.  Specifically Matsubara teaches grooves that alternate with ridges along a circumference of the body, where the grooves and the ridges each extend between the first end of the body and a second end of the body, and the second end of the body is opposed to the first end of the body and the first ridges are equally spaced apart from each other along a circumference of the first body (fig. 7).  See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  This teaching regarding the grooves and ridges is applied to both the first body and the second body.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Kim et al. and US 2009/0214940 (Haussmann). 
	As to claim 10, Ahn et al. teach a cap assembly for an electrochemical cell [300] (fig. 3), the electrochemical cell having a cell first end, a cell second end that is opposed to the cell first end, and a cell outer surface, the cap assembly comprising: a first cap configured to receive the cell first end (external insulating member [390]), the first cap comprising a first body, the first body including a first inner surface that has a shape and dimensions that correspond to the shape and dimensions of the cell outer surface; and a first lip that protrudes inward from the first inner surface, the first lip disposed at a first end 
and a second lip that protrudes inward from the second inner surface, the second lip disposed at a first end of the second body, wherein aside from the first lip, the first inner surface has a uniform diameter, aside from the second lip, the second inner surface has a uniform diameter, the first cap is spaced apart from the second cap (fig. 6).  
	Although Ahn et al. does not specifically exemplify a cylindrical battery – such that the first and second bodies are tubular (as claimed) – Ahn et al. at the very least renders this limitation obvious.  Specifically, that although a prism shaped battery is shown that the invention is applicable to a cylindrical battery (para 0051; para 0124 links the teaching of fig. 6 to fig. 1).  Thus, Ahn et al. would at the very least render obvious having tubular bodies as applied to a cylindrical battery.
	Ahn et al. do not teach (a) a terminal end of the second lip defines a second opening in the first end of the second body or (b) the presence of an array of electrochemical cells.
	With respect to (a), it is first noted that Ahn shows holes in the first body in order to allow for terminals to protrude (fig. 6).  However, the prismatic embodiment of Ahn et al. shows both terminals on one side.  Ahn et al. teaches that the invention is applicable to a cylindrical battery (para 0051).  

Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute Ahn et al.’s cylindrical battery (taught but not depicted, thus unclear where the terminals are) with Kim et al.’s, as the substitution would yield the predictable result of providing a cylindrical battery.  (Note: Upon this combination, given that Ahn et al. provides openings to access the terminals, the combination would yield a terminal end of the second lip that defines a second opening in the first end of the second body, in order to allow access to the terminal, as generally taught in Ahn et al.)
	With respect to (b), Haussmann teaches the fact that multiple cells must be connected in series for high-capacity uses (para 0002).  The motivation for having an array of cells is in order to provide cells for high-capacity uses (para 0002).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an array of electrochemical cells in order to have a module that provides for high-capacity uses.
.  
Claims 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Kim et al. and Haussmann, as applied to claim 10 above, further in view of Bang et al. 
	As to claim 11, Ahn et al. teach the first body [390] includes a second end that is opposed to the first end of the first body, the second body [394] includes a second end that is opposed to the first end of the second body, the first cap has a first cap length that corresponds to a distance between the first end of the first body and the second end of the first body, the second cap has a second cap length that corresponds to a distance between the first end of the second body and the second end of the second body, each cell has a cell length that corresponds to a distance between the cell first end and the cell second end,  (fig. 6).  (Note: Haussmann renders obvious multiple cells; see the rejection to claim 10 above for full details, incorporated herein but not reiterated herein for brevity’s sake.
	Ahn et al. do not teach a ratio of the first cap length to the cell length is in a range of .05 to .30, and a ratio of the second cap length to the cell length is in a range of .05 to .30.  
Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 13, Ahn et al. in view of Kim et al. do not specifically teach that the first opening has a dimension that is at least 50 percent of a corresponding dimension of the first inner surface, and the second opening has a dimension that is at least 50 percent of a corresponding dimension of the second inner surface.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
	As to claim 14, Ahn et al. do not teach that an outer surface of the first body includes first surface features that enhance fixation of an adhesive to the outer surface of the first body, and an outer surface of the second body includes second surface features that enhance fixation of an adhesive to the outer surface of the second body.
	However, Bang et al. teach an outer surface of the body [210, 310] includes surface features (fastening part [400]) (fig. 1; para 0062).  (Note: It is interpreted that since the structure is the same (surface features exist), the surface features would enhance fixation of an adhesive to the outer surface (note: no adhesive present in the battery module is claimed, only that surface features exist so that fixation of an adhesive would be enhanced).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).) The motivation for having surface features (fastening parts [400]), as applied to both the first body and second body is to achieve an easy and simple mechanical connection between cells (para 0071).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the surface features (fastening parts [400]) of Bang et al., as applied 
	As to claim 15, Ahn et al. shows that a first terminal (i.e. [30]) protrudes from the cell first end of a cell, and the first opening in the cap surrounds the first terminal (fig. 6).  (This relationship would still be maintained in the cylindrical cell as rendered obvious, and would be applied to the multiple cells rendered obvious.  See the rejection to claim 10 above for full details of these combinations, incorporated herein but not reiterated herein for brevity’s sake.)  
	As to claim 16, Ahn et al. recognizes the use of a cylindrical cell (para 0051).  Additionally, the combination would render the limitation (that the cell housing of each cell of the cell array is cylindrical, and all the cells of the array have the same diameter) obvious, as Haussmann, relied upon to render obvious the cell array, teach the cell housing of each cell of the cell array is cylindrical, and all the cells of the cell array have the same diameter (as the same cell [12] is used; see figs. 1, 8, 9).  See the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 17, the combination renders obvious that at least one cell of the cell array is the surrounded by other cells of the cell array in such a way that the first cap of the at least one cell adjacent six other cells of the cell array, and the second cap of the at least one cell is adjacent six other cells of the cell array (figs. 1, 8 of Haussmann, wherein the cell are those with caps as rendered obvious by Ahn et al. in view of Kim et al.; see the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).  

	However, Bang et al. teach an outer surface of the body [210, 310] includes fastening part [400] (provide direct contact between cell caps and their adjacent cell caps) (figs. 1, 9, 11; para 0062).  The motivation for having the fastening parts [400] (results in the first cap of the at least one cell is in direct contact with the first cap of the other cells in the cell array, and the second cap of the at least one cell is in direct contact with the second cap of the other cells of the cell array), as applied to both the first body and second body is to achieve an easy and simple mechanical connection between cells (para 0071).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the fastening parts [400] of Bang et al. (provides the first cap of the at least one cell is in direct contact with the first cap of the other cells in the cell array, and the second cap of the at least one cell is in direct contact with the second cap of the other cells of the cell array), as applied to both the first body and second body of Ahn et al. in view of Kim et al., is to achieve an easy and simple mechanical connection between cells.
	As to claim 18, the combination would render the limitation (wherein the outer surface of the at least one cell is spaced apart from the outer surfaces of the six other cells, and the distance between the outer surface of the at least one cell and the outer surfaces of the six other cells corresponds to twice the thickness of the first body, where .
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1 (and its dependents): 
	Applicant argues that Ahn does not teach that the first and second bodies have inner surfaces with a shape and dimension that correspond to the shape and dimension of the cell outer surface, due to the presence of the tapes [392, 393].
	Examiner respectfully disagrees.  Applicant is interpreting the term “correspond” too narrowly.  Correspond has a plain definition – “to be similar or analogous” (see: https://www.dictionary.com/browse/correspond).  Ahn et al.’s tapes are thin (70-100 µm; see para 0034).  It is unclear why the presence of microscopic tapes within the entire construct of the cell (much larger than the microscopic tapes) would remove similarity in a manner that a correspondence would no longer be present.  No special definition regarding the degree of correspondence appears to exist in the disclosure.  Accordingly, 
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Kim) do not cure the deficiencies of the primary reference (Ahn).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
With respect to claim 10 (and its dependents)

	Examiner respectfully disagrees.  Applicant is interpreting the term “correspond” too narrowly.  Correspond has a plain definition – “to be similar or analogous” (see: https://www.dictionary.com/browse/correspond).  Ahn et al.’s tapes are thin (70-100 µm; see para 0034).  It is unclear why the presence of microscopic tapes within the entire construct of the cell (much larger than the microscopic tapes) would remove similarity in a manner that a correspondence would no longer be present.  No special definition regarding the degree of correspondence appears to exist in the disclosure.  Accordingly, a cap that fits around a cell with thin tapes is still seen to correspond in the claimed manner.  Applicant has not provided any proof or reasoning as to why the presence of thin tapes would change a shape/size in a significant manner that a correspondence as claimed no longer exists.  Alternately, the following interpretation can be applied - the tapes to be part of the claimed cell; this would fit with Applicant’s narrow interpretation of the term “correspond” (note: this is not an admission that Examiner agrees with the narrow interpretation; as set forth above, Examiner thinks the interpretation applied by Applicant is too narrow and does not fit the plain definition of the term).  Nothing in the claim precludes the inclusion of tapes as part of the cell outer surface.  Thus, the argument is not persuasive, and the rejection of record is maintained.  
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Kim and Haussmann) do not cure the deficiencies of the primary reference (Ahn).  Applicant does not argue how the 
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759